Title: To George Washington from John Jay, 15 June 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 15th June 1779
        
        The Petition of Lieutenant Smith, herewith enclosed, contains a State of his case—Congress have referred it to your Excellency.
        No Express from South Carolina has as yet arrived. I have the honor to be With the greatest Respect And Esteem Your Excellency’s Most Obedt Servant
        
          John Jay Presidt
        
      